183 Conn. 16 (1981)
NICHOLAS E. PERROTTI ET AL.
v.
JOSEPH F. MASSA ET AL.
Supreme Court of Connecticut.
Argued December 11, 1980.
Decision released January 20, 1981.
BOGDANSKI, SPEZIALE, PETERS, ARMENTANO and WRIGHT, JS.
William C. Bruce, with whom, on the brief, was Steven J. Errante, for the appellants (plaintiffs).
Robert C. Mirto, with whom was Gerald H. Cohen, for the appellees (named defendant et al.).
PER CURIAM.
The only claim in this appeal is that the trial court should have awarded the plaintiffs damages sufficient to compensate them for the cost of reconstructing a residential septic system in such a way that it would satisfy a local public health code. The court concluded that the defendants negligently constructed a septic system on the plaintiffs' property, but limited the award of damages to $1851.60, which included $1700 for personal property destroyed by water seeping into the cellar and $151.60 for lost wages. In their brief, the plaintiffs contend that they were entitled to an additional $16,860.37, the cost of the system they eventally caused to be built. The defendants had attempted to remedy the situation by completing some rough *17 grading work, but they were prevented by the plaintiffs from so doing. The court found that, in all reasonable probability, the water problems would have been alleviated without rebuilding the system if the plaintiffs had permitted the defendants to complete the rough grading work.
In order to reverse or modify a trial court decision, we must determine "that the decision is clearly erroneous in view of the evidence and pleadings in the whole record." Practice Book, 1978, § 3060D. The record in the present case cannot support such a determination; it contains no evidence. More specifically, the record contains no evidence which demonstrates that the costs of rebuilding the septic system were necessitated by the defendants' negligence. See Hydro-Hercules Corporation v. Gary Excavating, Inc., 166 Conn. 647, 655, 353 A.2d 714 (1974). In the absence of such evidence there is no basis for reversing or modifying the trial court's decision.
There is no error.